           Case 1:18-cv-01058-NONE-BAM Document 47 Filed 04/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PAUL REIFFER,                                           Case No. 1:18-cv-01058-NONE-BAM

12                     Plaintiff,                                ORDER GRANTING MOTION TO
                                                                 EXTEND DISCOVERY AND CONTINUE
13            v.                                                 ASSOCIATED DATES

14       HGM HOLDINGS LLC,                                       (Doc. No. 44)

15                     Defendant.

16
            Currently before the Court is Plaintiff Paul Reiffer’s (“Plaintiff”) Motion to Extend
17
     Discovery and Continue Associated Dates. (Doc. No. 44.) Defendant HGM Holdings LLC
18
     (“Defendant”) filed a statement of non-opposition to the motion. (Doc. No. 46.) The Court
19
     found the matter suitable for decision without the need for oral argument pursuant to Local
20
     Rule 230(g). (Doc. No. 45.) Having considered the motion as well as the entire record in this
21
     case, the Court GRANTS the motion as follows.
22
            Plaintiff seeks to modify the Scheduling Order in this case and extend the deadlines for
23
     completion of non-expert discovery, dispositive motions, and trial due to the ongoing COVID-
24
     19 pandemic and because counsel for Defendant has not been responsive to Plaintiff’s efforts to
25
     complete discovery.1 (Doc. No. 44.) Plaintiff intends to file a motion to compel discovery and
26
27   1
             In the motion, Plaintiff also requests that the Court set a video settlement conference. (Doc. No. 44.) The
     parties may jointly request a settlement conference by contacting Esther Valdez, Courtroom Deputy, at
28   evaldez@caed.uscourts.gov.


                                                             1
         Case 1:18-cv-01058-NONE-BAM Document 47 Filed 04/20/20 Page 2 of 3


 1 requests that non-expert discovery be continued to June 5, 2020, “or until 30 days after the

 2 national emergency is declared over[.]” (Id.)

 3         The Court finds that there is good cause to grant Plaintiff’s request to extend non-expert
 4 discovery to June 5, 2020, and to extend the dispositive motion deadline, pretrial conference,

 5 and trial accordingly. Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations, Inc., 975

 6 F.2d 604, 609 (9th Cir. 1992). To accommodate the Court’s calendar as well as the availability

 7 of judges to decide this case, and in light of the Standing Order issued by District Judge Dale

 8 A. Drozd (Doc. No. 39-1), IT IS HEREBY ORDERED that the Scheduling Order (Doc. No.

 9 30) is modified as follows:

10         Non-Expert
           Discovery Cutoff:             June 5, 2020
11
           Pretrial Motion
12         Filing Deadline:              July 10, 2020
13
           Pretrial Conf:                November 6, 2020
14                                       1:30 p.m.
                                         Dept 4 (NONE)
15
           Trial:                        January 12, 2021
16                                       8:30 a.m.
                                         Dept 4 (NONE)
17

18         The parties are strongly encouraged to resolve any discovery disputes according to the
19 Court’s informal discovery dispute procedures. Plaintiff is further reminded that, as explained
20 in the Scheduling Order, compliance with the non-expert discovery cutoffs requires motions to

21 compel to be filed and heard sufficiently in advance of the cutoff so that the Court may grant

22 effective relief within the allotted discovery time. A party’s failure to have a discovery dispute

23 heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

24 untimely.

25         The Court also notes that this is the third request and Plaintiff’s second motion to modify
26 the Scheduling Order in this case. (See Doc. Nos. 38, 41.) No further extensions or
27 modifications of the deadlines in this case will be granted absent a demonstrated showing of

28 good cause, which will be narrowly construed. Fed. R. Civ. P. 16(b). However, good cause


                                                    2
        Case 1:18-cv-01058-NONE-BAM Document 47 Filed 04/20/20 Page 3 of 3


 1 may consist of the inability to comply with court orders in light of the COVID-19 pandemic.

 2 Any such future difficulties should be explained.

 3

 4 IT IS SO ORDERED.

 5
      Dated:    April 20, 2020                           /s/ Barbara   A. McAuliffe          _
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
